DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 
Claim Objections
Claim 10 is objected to because of the following informalities:  
Re. claim 10: In line 2, “an distance” should be changed to - -a distance- -. In line 3, “an distance” should be changed to - -a distance- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tousignant (US 5,411,077).

Re. claim 1: Tousignant discloses a heat dissipation module (10), comprising:
a heat dissipation portion (16), having a containing portion (12); (see fig. 1A; col. 6 ln. 4-56)
a working fluid (14), contained in the containing portion; and (see fig. 1A; col. 6 ln. 4-56)
a buffer member (44), connected to the containing portion, wherein when the working fluid is heated, the buffer member is expanded to extract a plurality of bubbles (34) from the containing portion to a space inside (13) the buffer member when the working fluid is heated to boil to maintain a constant pressure within the containing portion. (see fig. 1B-C; col. 6 ln. 57 – col. 7 ln. 24)

Re. claim 2: Tousignant discloses a heat transfer member (22), disposed in the heat dissipation portion (16) and being in contact with the working fluid (14). (see fig. 1A-C; col. 6 ln. 30-45)

Re. claim 3: Tousignant discloses wherein the heat dissipation portion (16) has an opening (26) and the heat transfer member (22) is located in the opening. (see fig. 1A-C, 2; col. 6 ln. 30-45)



Re. claim 5: Tousignant discloses wherein the heat transfer member (22) has a rough surface (fins 56 on surface 28) in contact with the working fluid (14). (see fig. 1A-C, 2; col. 7 ln. 24 – col. 8 ln. 19)

Re. claim 6: Tousignant discloses a heat dissipation component (24), disposed on the heat dissipation portion (16) to dissipate heat of the working fluid (14), wherein the heat dissipation portion has a first surface (right side of 16) and a second surface (left side of 16) opposite to each other, and the heat dissipation component is located on the first surface. (see fig. 1A-C; col. 6 ln. 4-56)

Re. claim 7: Tousignant discloses wherein the heat dissipation component (24) comprises a fan or a fin (80). (see fig. 3; col. 10 ln. 40 – col. 11 ln. 34)

Re. claim 13: Tousignant discloses wherein a boiling point of the working fluid is between 50°C to 80°C. (See col. 9 ln. 26 – col. 10 ln. 35)

Re. claim 15: Tousignant discloses an electronic device, comprising:
a mainboard (20);
at least one heating component (11), arranged on the mainboard; and
a heat dissipation module (10), arranged on the mainboard and being in contact with the heating component, the heat dissipation module comprising:
a heat dissipation portion (16), having a containing portion (12); (see fig. 1A; col. 6 ln. 4-56)
a working fluid (14), contained in the containing portion; and (see fig. 1A; col. 6 ln. 4-56)
a buffer member (44), connected to the containing portion, wherein when heat produced by the heating component is transferred to the heat dissipation module, the working fluid is heated and the buffer member is expanded to extract a plurality of bubbles (34) from the containing portion to a space inside (13) the buffer member when the working fluid is heated to boil to maintain a constant pressure within the containing portion. (see fig. 1B-C; col. 6 ln. 57 – col. 7 ln. 24)

Re. claim 16: Tousignant discloses wherein the heat dissipation module further comprises:
a heat transfer member (22), disposed in the heat dissipation portion (16) and being in contact with the working fluid (14). (see fig. 1A-C; col. 6 ln. 30-45)
wherein a first surface (inside surface 28) of the heat transfer member contacts the working fluid, and a second surface (52) of the heat transfer member contacts the heating component. (see fig. 1A-C, 2; col. 7 ln. 24 – col. 8 ln. 19)

Re. claim 17: Tousignant discloses wherein a contact surface of the heat transfer member (22) and the heating component (11) is a flat surface. (see fig. 1A-C)

Re. claim 18: Tousignant discloses wherein the heat dissipation module further comprises:
a heat dissipation component (24), arranged on the heat dissipation portion (16), wherein the heat dissipation portion is located between the heat dissipation component and the heating component (11). (see fig. 1A-C)

Re. claim 19: Tousignant discloses wherein the heating component (11) is a central processing unit or a graphic processing unit. (see col. 5 ln. 29-48)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tousignant as applied to claim 1 above, and further in view of Maslin et al. (US 2,961,476).

Re claims 8-9: Tousignant discloses:
wherein the heat dissipation portion (16) has a first surface (right side of 16) and a second surface (left side of 16) opposite to each other, a peripheral surface (top and bottom surfaces of 16) connecting the first surface and the second surface, (see fig. 1A-C; col. 6 ln. 4-56)
Tousignant fails to disclose:
an opening,
wherein the opening is located in the peripheral surface, and the buffer member is connected to the containing portion via the opening;
a tube, connecting the buffer member and the opening.
However, Maslin discloses:
a heat dissipation module (10), comprising:
a heat dissipation portion (30, 10 combined), having a containing portion (12); (see fig. 1; col. 4 ln. 20-68)
a working fluid (56), contained in the containing portion; and (see fig. 1; col. 4 ln. 20-68)
a buffer member (40), connected to the containing portion, wherein when the working fluid is heated, the buffer member is expanded to extract a plurality of bubbles from the containing portion to a space inside the buffer member when the working fluid is heated to boil to maintain a constant pressure within the containing portion; (see fig. 1; col. 5 ln. 21-75)
an opening (opening in 12 where 74 is connected),
wherein the opening is located in the peripheral surface(surface of 12), and the buffer member is connected to the containing portion via the opening.
a tube (74), connecting the buffer member and the opening. (see fig. 1; col. 5 ln. 21-75)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an opening and a tube connected to the buffer member of Tousignant as taught by Maslin. One of ordinary skill would have been motivated to do this in order to maintain a substantially uniform pressure on the system when the temperature increases and decreases. (Maslin col. 6 ln. 14-40)

Re. claims 10-12: Tousignant fails to disclose:
wherein a distance from a top surface of the working fluid to a horizontally arranged surface has a first vertical height, a distance from the opening located in the peripheral surface to the horizontally arranged surface has a second vertical height, and the second vertical height is greater than the first vertical height.
wherein the first surface and the second surface of the heat dissipation portion are parallel to the horizontally arranged surface.
wherein the first surface and the second surface of the heat dissipation portion are perpendicular to the horizontally arranged surface.
However, Maslin discloses:
wherein a distance from a top surface of the working fluid (56) to a horizontally arranged surface (top surface of 12) has a first vertical height, a distance from the opening (opening in 12 where 74 is connected) located in the peripheral surface to the horizontally arranged surface has a second vertical height, and the second vertical height is greater than the first vertical height, (see fig. 1)
wherein the first surface (surface of 42) and the second surface (surface of 52) of the heat dissipation portion (30 and 10 combined) are parallel to the horizontally arranged surface, (see fig. 1)
wherein the first surface (surface of left fin 178) and the second surface (surface of right fin 178) of the heat dissipation portion are perpendicular to the horizontally arranged surface. (see fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first and second surface of the heat dissipation portion to be parallel or perpendicular to the horizontally arranged surface of the apparatus of Tousignant as taught by Maslin. One of ordinary skill would have been motivated to do this in order to facilitate condensed vapors moving properly through the system. (Maslin col. 7 ln. 1-18)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tousignant as applied to claim 1 above, and further in view of Wyatt (US 3,517,730).

Re. claim 14: Tousignant fails to disclose:
wherein, the working fluid is water.
However, Wyatt discloses:
A heat pipe apparatus (10) wherein the working fluid is ethyl alcohol or water. (see fig. 1; col. 3 ln. 62 – col. 4 ln. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a working fluid of ethyl alcohol or water or a combination thereof in the apparatus of Tousignant as taught by Wyatt. One of ordinary skill would have been motivated to do this in order to maintain a correct boiling point of the working fluid to optimize the heat removal of the system.

Response to Arguments
Applicant’s arguments, see page 6, filed 10 March 2021, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) as indefinite for lacking antecedent basis, in combination with the amendments to the claims, have been fully considered and are persuasive.  The rejection of claim 10 under 35 U.S.C. 112(b) as indefinite for lacking antecedent basis has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 10 March 2021, with respect to the rejection(s) of claim(s) 1, 6-9, 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt, in combination with the amendments to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tousignant as seen above. Applicant argues that Wyatt fails to disclose the newly added limitations of “the buffer member is expanded to extract a plurality of bubbles from the containing portion to a space inside the buffer member when the working fluid is heated to a boil.” The Examiner agrees Wyatt fails to disclose these limitations. However, Tousignant discloses the working fluid being heated to a boil to extract a plurality of bubbles which in turn expands the buffer member as explained above. Tousignant discloses no non-condensable gas which is taught by Wyatt. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilliland (US 8,910,706 B2) discloses a heat dissipation module comprising a plurality of buffer members which can be caused to extend or contract based on the temperature or heat of the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 18, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835